FILED
                            NOT FOR PUBLICATION
                                                                           APR 28 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HUGO PETERSEN-PALMA, AKA Hugo                    No. 12-72776
Leonel Petersen Palma,
                                                 Agency No. A021-551-663
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted June 1, 2015
                            Resubmitted April 28, 2016**
                                Pasadena, California

Before: THOMAS, Chief Judge, CALLAHAN, Circuit Judge and KORMAN,***
Senior District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Edward R. Korman, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
      Hugo Petersen-Palma, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’s (“BIA”) decision affirming the

denial of his application for withholding of removal under INA § 241(b)(3)(A) and

deferral of removal under the Convention Against Torture (“CAT”).1 We review

for substantial evidence the factual findings underlying the BIA’s denial of both

bases for relief from removal. See Aguilar-Ramos v. Holder, 594 F.3d 701, 704

(9th Cir. 2010) (CAT); Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010)

(withholding of removal). We have jurisdiction pursuant to 8 U.S.C. § 1252 and

deny the petition for review.

                                          I

      Substantial evidence supports the BIA’s denial of withholding of removal.

Petersen-Palma failed to establish that “it is more likely than not that he would be

subject to persecution” on account of a protected ground. See Al-Harbi v. INS, 242

F.3d 882, 888 (9th Cir. 2001) (quoting INS v. Stevic, 467 U.S. 407, 429–30

(1984)). Tattooed former gang members do not constitute a particular social



      1
        We held this case in abeyance while the United States District Court for the
Southern District of California adjudicated Petersen-Palma’s claim to United States
citizenship. Because the district court concluded that Petersen-Palma is a citizen of
Guatemala, not of the United States, we now reach Petersen-Palma’s remaining
claims for relief from removal. See Petersen-Palma v. Lynch, No. 3:15-cv-1313-
H-JMA (S.D. Cal. Dec. 16, 2015).

                                          2
group, Arteaga v. Mukasey, 511 F.3d 940, 945–46 (9th Cir. 2007), and resisting

gang recruitment alone does not constitute a protected political opinion, Santos-

Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008), abrogated on other grounds

by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc). Petersen-

Palma cannot avoid these precedents by solely reframing the issue as one of

imputed political opinion. See Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir.

2011) (per curiam).

                                         II

      Substantial evidence supports the BIA’s denial of deferral of removal under

CAT. The BIA considered all the evidence, including Petersen-Palma’s testimony

and the State Department country condition report. See Cole v. Holder, 659 F.3d

762, 771–72 (9th Cir. 2011) (remanding where BIA failed to consider evidence

regarding gang-related violence directed toward individuals with gang-related

tattoos). Almost all of the evidence Petersen-Palma provided was either

speculative or addressed gang-related violence directed toward youth. That

evidence does not compel the conclusion that it is “more likely than not” that

Petersen-Palma, who is over forty-five years old, will be tortured upon removal

either by or with the acquiescence of the Guatemalan government. See Andrade v.

Lynch, 798 F.3d 1242, 1245 (9th Cir. 2015) (per curiam) (concluding that Ninth


                                          3
Circuit precedent “does not establish that any tattoos are enough to justify

Convention Against Torture relief”); United States v. Reyes-Bonilla, 671 F.3d

1036, 1051–52 (9th Cir. 2012) (concluding that petitioner failed to establish the

type of widespread gang-related abuse in Gautemala “that would support CAT

relief based on country conditions alone”).



      PETITION DENIED.




                                          4